DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2022 has been entered.
This action is in response to the amendment filed 2/9/2022 that was entered with the submission of the request for continued examination dated 2/9/2022.  Claims 1, 6, 20 and 22 are currently amended.  Claims 2-5 and 17 have been canceled.  No claims are newly added.  Presently, claims 1, 6-16 and 18-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 2/9/2022.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Louis M. Troilo, Reg. No. 45,284 on 3/4/2022.

The application has been amended as follows: 
In claim 1, line 11: replace “further comprising a single filling port” with --further wherein the filling portion comprises a single filling port--;
In claim 21, line 2: replace “providing a single fill port proximate” with --providing the filling port as a single fill port proximate--.

The amendments to claims 1 and 21 are to clarify that the filling port is a single filling port.

Allowable Subject Matter
Claims 1, 6-16 and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or suggest a system for dispensing granular material into a container wherein the system comprises a filling port comprised of a single filling port located on an end of the container, wherein the filling nozzle and the filling port have a concentric, tube-in-tube design and the filling port further comprises a valve that is configured to provide an evacuation path, the 
Claims 6-16, 18 and 19 depend from claim 1, either directly or indirectly, and, therefore, contain the allowable subject matter of claim 1.
Regarding claim 20, the prior art of record does not disclose or suggest a method for filing a HIP can with a granular material wherein the method comprises connecting a filling nozzle having at least one opening to a filling port having at least one opening wherein the filling nozzle and the filling port have a concentric, tube-in-tube design and the filling port further comprises a valve that is configured to provide an evacuation path with the evacuation path safely mitigating dust contamination from the granular material in combination with the other limitations of the claim.
Claims 21-23 depend from claim 20, either directly or indirectly, and, therefore, contain the allowable subject matter of claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        
/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753